Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.    The amendment filed on June 15, 2021 has been received and made of record. In response to the Non-Final Office Action mailed on April 14, 2021, applicants amended independent claims 1, 9, 17, and dependent claims 2, 10, and 18. Dependent claims 3-8, 11-16, 19, and 20 are maintained. NO Claim has been added or cancelled after the Non-Final Office Action. Therefore, claims 1-20 are pending for consideration.
Response to Arguments


3.    Applicants’ arguments in "Remarks” filed on June 15, 2021 with respect to independent claim 1, 9, and 17 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendments.

Regarding claim interpretation of claim limitations, “a receiver” and “an interference mitigation element”, under 35 U. S.C. 112(f), examiner did not agree with the arguments. Claim limitation, “a receiver circuit/circuitry” is a known term in the art but not “a receiver”. Without mentioning circuit/circuitry, a received could (configured to acquire ---) without reciting sufficient structure to perform the recited function. Again, regarding claim limitation, “an interference mitigation element” is a non-structural generic place holder(a term that is simply a substitute for the term "means"). MPEP 2181 I.A provides  a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for,” "element for," "member for,” “apparatus for,” “machine for,” or "system for."  Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Because of the above-mentioned reason, the examiner keep the claim interpretations of claim elements “a receiver” and “an interference mitigation element” under 35 U.S.C. 112(f).    
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the amendment on June 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3, and 9-11.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicants do not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicants may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph(e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




10.	Claims 1-3, 9-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2019/0102017 A1) (herein after KIM) in view of Krah(US 2008/0157893 A1).

Regarding claim 9, KIM teaches an input device(display device having touch sensor, Para-2) comprising:
 
a sensor electrode(plurality of sensing electrode 120 or plurality of driving electrodes 130, fig.1); and

a processing system(MPU 226, fig.3, Para-78; processor, Para-85; driving circuit 20, fig.1, Para-44) comprising:

a sensor driver(touch driver 200, fig.1)communicatively coupled to the sensor electrode, the sensor driver comprising:
(touch driver 200, fig.1) configured to acquire a resulting signal(no definition is given for resulting signal, therefore, examiner interprets sensing signal for a touch input as resulting signal)  from the sensor electrode(Para-66); and

an interference mitigation element(compensation signal supplier 230 within driver circuit 20, fig.4, Para-108; compensation circuit 412, fig.8, Para-122) communicatively coupled with the receiver (Para-108), the interference mitigation element configured to:

receive interference data(Para-67, 88, 90), wherein the interference data is display data(Para 88-91, 115; Para 123: the compensation signal generator 4122 may calculate or extract a display noise corresponding to the representative value of each frame data from a formula, a rule, and/or a graph, which may be previously stored, or may extract a display noise from noise information previously stored corresponding to the respective representative values, so that a display noise of each frame can be predicted);

generate an interference estimate from the interference data (predicted display noise; Para-123/124) [and a transfer function]; and

communicate the interference estimate to the receiver wherein the receiver removes noise from the resulting signal according to the interference estimate(Para 123-125).

Nevertheless, KIM is not found to teach expressly the input device, wherein the interference mitigation element configured to generate a transfer function.

However, Krah teaches a system of noise reduction within an electronic device using automatic frequency modulation wherein interference mitigation element configured to:
 
receive interference data(1302, 1304, 1306, 1308, fig.13, Para 149-151); and generate an interference estimate from the interference data(1310, fig.13, Para-152) and a transfer function(1312, fig.13, Para-152). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM with the teaching of Krah to include the feature in order to provide a controller that would monitor an output of a touch sensitive panel and control frequency of input signal to ensure that the touch panel operates at optimal or at least acceptable manner.

Regarding claim 10, KIM as modified by Krah teaches the input device of claim 9, wherein the interference mitigation element(compensation circuit 412, compensational signal generator 4122, fig.8, Para-122; timing controller 410, fig.7, Para-118, KIM) (display driver 400, fig.1, Para-44), and wherein the interference data is received from the display driver(Para 88-91, 115, 123,125,  KIM).

Regarding claim 11, KIM as modified by Krah teaches the input device of claim 10, wherein the interference mitigation element is configured to be coupled to a source driver of the display driver, and the display data is a subpixel data signal received from the source driver(Para 88-91, 115, 123, 125, KIM).

Claim 1 is rejected for the same reason as mentioned in the rejection of claim 9, since both claims recite identical claim limitations with minor wording and insignificant change in terminology.

Claim 2 is rejected for the same reason as mentioned in the rejection of claim 10, since both claims recite identical claim limitations.

Claim 3 is rejected for the same reason as mentioned in the rejection of claim 11, since both claims recite identical claim limitations. 

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 9, since both claims recite identical claim limitations in different formats.

Claim 18 is rejected for the same reason as mentioned in the rejection of claim 10, since both claims recite identical claim limitations in different formats.

11.	Claims 4-7, 12-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2019/0102017 A1) in view of Krah(US 2008/0157893 A1) and further in view of Karpin et al.(US 2014/0015768 A1)(herein after Karpin).

Regarding claim 12, KIM as modified by Krah teaches the input device of claim 9, wherein the interference mitigation element is configured to receive the interference data and generate the interference estimate(predicted display noise, Para-123/124, KIM; 1302, 1304, 1306, fig.13, Para 149-152, Krah) .

Nevertheless, KIM as modified by Krah is not found to teach expressly the input device, wherein the interference mitigation element comprises an adaptive filter.

However, Karpin teaches an electronic system, wherein the interference mitigation element comprises an adaptive filter (dynamic filtering, Para-23, 24, 27-28) configured to receive (Para-23-24 and 27-28).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of Karpin to include the feature in order to increase accuracy of a touch detection device.

Regarding claim 13, KIM as modified by Krah and Karpin teaches the input device of claim 12, wherein the adaptive filter is further configured to receive sensor data corresponding to the resulting signal from the receiver and the interference estimate is further generated based on the sensor data(Para-23, 24, 27, and 28, Karpin).

Regarding claim 14, KIM as modified by Krah and Karpin teaches the input device of claim 13, wherein the adaptive filter is a finite impulse response structure(Para-27, Karpin).

Regarding claim 15, KIM as modified by Krah and Karpin teaches the input device of claim 14, wherein the finite impulse response structure comprises filter coefficients(linear/non-linear weighting, Karpin), and wherein the filter coefficients are adjusted based on the sensor data(Para-24, Karpin).
Claim 4 is rejected for the same reason as mentioned in the rejection of claim 12, since both claims recite identical claim limitations. 

Claim 5 is rejected for the same reason as mentioned in the rejection of claim 13, since both claims recite identical claim limitations. 

Claim 6 is rejected for the same reason as mentioned in the rejection of claim 14, since both claims recite identical claim limitations.

Claim 7 is rejected for the same reason as mentioned in the rejection of claim 15, since both claims recite identical claim limitations.  

Claim 19 is rejected for the same reason as mentioned in the rejection of claims 12 and 13, since claim 19 recites identical claim limitations of claims 12 and 13 combinedly in different formats.
 
Claim 20 is rejected for the same reason as mentioned in the rejection of claim 15, since both claims recite identical claim limitations.  
Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2019/0102017 A1) in view of Krah(US 2008/0157893 A1) and further in view of Bayramoglu(US 2016/0188034 A1).

Regarding claim 16, KIM as modified by Krah is not found to teach expressly the input device of claim 9, wherein the transfer function corresponds to one or more circuit characteristics selected from the group consisting of a source driver of a display driver, a data line of a display panel, a reference electrode of the display panel, and the sensor electrode.

However, Bayramoglu teaches a touch detecting panel, wherein the transfer function corresponds to one or more circuit characteristics selected from the group consisting of a source driver of a display driver, a data line of a display panel, a reference electrode of the display panel, and the sensor electrode(Para-36).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of Bayramoglu to include the feature in order to provide a panel wherein frequency of an input signal is changed to find filter 

Claim 8 is rejected for the same reason as mentioned in the rejection of claim 16, since both claims recite identical claim limitations in different formats.

Conclusion
13.  Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Note
14. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692